*1260Appeal from a revised order of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), dated August 7, 2014. The revised order granted in part the motion of defendant to dismiss the indictment by reducing the first count thereof to criminal possession of a controlled substance in the seventh degree.
It is hereby ordered that said appeal is unanimously dismissed (see People v Perez, 130 AD3d 1496, 1496 [2015]; Matter of Kolasz v Levitt, 63 AD2d 777, 779 [1978]). Present— Scudder, P.J., Smith, Centra, Whalen and DeJoseph, JJ.